 

Case 2:19-cr-00125-GEB Document 7 Filed 07/26/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, - E j i. E D

Plaintiff,
JUL 26
v. CRO: 2:19-CR-0125GEB ign 2019
EASTERN Oh Dist; SPS glcr OUAT
LUCIOUS JAMES ROY ET AL CALIFORNIA
: ti
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum L) Ad Testificandum
Name of Detainee: LUCIOUS JAMES ROY
Detained at Jackson County Jail
Detainee is: a.) charged in this district by: Indictment LU) Information 1 Complaint
charging detainee with: 18.U.S.C. § 1591 — Sex Trafficking of a Child
orb.) LC a witness not otherwise available by ordinary process of the Court
Detainee will: a.) Oreturn to the custodv of detaining facilitv upon termination of proceedings _

or b.) x] be retained in federal custody until final disposition of fe E, A LEL

_Appearance is necessary [FORTHWITH] in the Eastern Distri alifo.

Signature: / ot 0 NG

 

 

 

 

Printed Name & Phone No: Assistant United States Attorney
Cameron L. Desmond
916-554-2700
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum DAd Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service

for this district, is hereby ORDERED to produce the named detainee, [FO TH], and any further proceedings to be
__ had in this Oe and at the conclusion of said proceedings to retu id a custodian.
Dated: 7-2 lo L 9 yD L

 

 

 

 

 

 

 

 

 

norable Deborah Barnes —
S. MAGISTRATE JUDGE
Please provide the following, if known: :
AKA(s) (if XJMale (ClFemale
Booking or CDC #: SO# 00142716 DOB: —
Facility Address: 787 W. 8th St., Medford, OR 97501 Race:
Facility Phone: 541-774-6800 FBI#:
Currently Jackson County Jail
RETURN OF SERVICE

Executed on:

 

 

(signature)

 
